Citation Nr: 1809790	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDING OF FACT

The Veteran's sleep apnea is not related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2017).  In general, service connection requires: (1) medical, or other competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical or other competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for sleep apnea.  He was diagnosed with obstructive sleep apnea (OSA) with hypersomnia in December 2011.  See December 2011 Private Sleep Study. 

The Veteran reported sleep problems during service.  A November 1968 service treatment record (STR) shows the Veteran reported tiredness, no energy, and easy fatigue when he was examined in connection with a sore throat.  A February 1977 STR shows that he complained of poor sleeping ability, waking early feeling tired.  The record further noted that he had a pregnant wife in the states and the medical professional noted mild depression and recommended Toprol.  A December 1978 record shows that the Veteran complained of not being able to sleep, loud snoring, waking tired and fatigued.   A July 1979 record indicates that the Veteran complained of loud snoring, waking continually during the night, waking tired, and fatigue during the day.  A December 1982 STR reflects that the Veteran was not able to sleep for three days due to low back pain.  However, no diagnosis of sleep apnea was rendered in any of these records.  Moreover, the Veteran himself denied sleep trouble on all periodic Reports of Medical History and at all annual examinations.  Sleep problems, to include sleep apnea, were not diagnosed or noted on the Veteran's retirement physical and he was deemed fit for retirement.  See November 1985 Retirement Physical.  

Post-service, the Veteran's first documented complaints of sleep trouble arose in connection with left shoulder and upper back pain.  See February 2009 Private Treatment Record.  

In December 2011, a private sleep study was performed on the Veteran.  At the study, he reported snoring, witnessed apnea, and daytime fatigue.  He was ultimately diagnosed with obstructive sleep apnea with hypersomnia and periodic limb movement.  

A VA examination was provided in conjunction with this claim in May 2012.  After reviewing the record, interviewing the Veteran, and performing a physical examination, the examiner determined that it was less likely than not that the Veteran's current sleep apnea was related to the sleep problems reported in service.  She noted that there was no diagnosis of sleep apnea while in service.  She further indicated that the STR from 1978 showed complaints of the inability to sleep, loud snoring, and tiredness; however, she stated that snoring alone is insufficient for a diagnosis of sleep apnea.  The examiner also found that there was no documentation leading up to the sleep study of trouble going back to service.  She went on to note that the retirement physical specifically notes "no" to frequent trouble sleeping and that there was no documentation between separation and 2009 of trouble sleeping or tiredness during the day.  The complaints arising in 2009 were related to shoulder pain.  The examiner stated that the Veteran continued to complain of shoulder pain impairing his ability to sleep.  Finally, the examiner reasoned that the Veteran's weight at the time of retirement was 220 pounds.  At the time of his sleep apnea diagnosis, the Veteran weighed 271 pounds.  She stated that his weight gain which occurred since service was at least as likely as not responsible for his sleep apnea.  

The RO requested an addendum opinion from the May 2012 examiner to address whether the sleep complaints in service were at least as likely as not the first manifestations of the currently diagnosed sleep apnea.  The May 2012 examiner was available and provided an addendum opinion in July 2017 after re-reviewing all of the service and post-service records.  The examiner again opined that the Veteran's current sleep apnea was less likely as not incurred in during or by events during his military service.  She reasoned that sleep apnea can only be diagnosed by a sleep study, citing Up to Date, Clinical Presentation and Diagnosis of Obstructive Sleep Apnea and Adults which stated that, "the diagnosis of OSA is based upon the presence or absence of related symptoms during sleep as measured by polysomnography."  She further reasoned that witnessed snoring or the perception of stopped breathing during sleep is not adequate for the diagnosis of sleep apnea.  The examiner continued, explaining that snoring has a specificity below 50 percent for OSA.  She again noted that the Veteran's diagnosis was made after gaining 50 pounds, (over) 20 years after service.  While in service, the Veteran was only 6 pounds overweight, a degree of overweight that is not considered to be a risk for sleep apnea.  Overweight in the range of 20 pounds or more is a risk for sleep apnea.  She further reasoned that the Veteran's separation physical provided him an opportunity to report frequent sleep trouble and he clearly replied in the negative.  She took this contemporaneous documentation as evidence refuting the assertion that he had frequent sleep trouble during service at a weight of 220 pounds.  

Based on the evidence, the Board finds service connection for sleep apnea is not warranted.  The Board acknowledges that the Veteran has a current diagnosis of sleep apnea and that the Veteran's service treatment records show complaints of sleep trouble related to snoring and fatigue.  Thus, the question before the Board is whether the Veteran's sleep apnea is related to those complaints of sleep trouble while in service. 

In making its determination, the Board has considered the lay statements of record, including the Veteran's reports of having symptoms of sleep apnea during service and his wife's report of him not breathing in his sleep.  In his April 2012 statement, the Veteran indicated that he went to the dispensary numerous times during service because he was waking up tired and snoring loudly at night.  He stated that he was often sent back and told that he was trying to get out of work or malingering.  He wrote that when he went to doctors in the 1970s, he was advised to go to sleep earlier, or to lose some weight.  The Veteran also said that his wife told him that he needed to be checked out because he stopped breathing at night, keeping her awake.  She encouraged him to seek medical care.  See Veteran's April 2012 Correspondence.   The Veteran's wife wrote that he snored loudly, would often stop breathing during his sleep, choking as he woke up.  See Veteran's Spouse's April 2012 Correspondence.   

While the Veteran and his wife are competent to report problems sleeping during and since service, they are not competent to identify the cause of his sleep problems and/or attribute them to a diagnosis of sleep apnea.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a) (2); see also Routen v. Brown, 10 Vet. App. at 186. 

While snoring and other symptoms relating to difficulty sleeping are capable of lay observation, obstructive sleep apnea is not capable of lay observation and is not a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007).  Sleep apnea symptomatology is more than snoring and is defined as "transient periods of cessation of breathing during sleep."  Dorland's Illustrated Medical Dictionary 118 (31st ed. 2007).  Thus, the determination of an etiology for sleep apnea is a complex medical question requiring knowledge of sleep patterns and the respiratory system and it is not capable of lay diagnosis.  Thus, while competent to report snoring and other sleep problems, the Board finds that the Veteran and his spouse are not competent to diagnose obstructive sleep apnea and are unable to provide the requisite nexus opinion.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   

Moreover, the opinions from the VA examiner found no nexus between sleep apnea and service.  The Board finds the July 2017 opinion to be most probative on the question of whether a relationship exists between the Veteran's currently diagnosed sleep apnea and service as it evidences a thorough review of the record and is supported by clear and thorough rationale, including citation to current medical literature and alternative etiology of the disability.  As there is no additional medical evidence in significant conflict with the opinion of the VA examiner, the most probative evidence is against the claim. 

As such, service connection for sleep apnea is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  38 U.S.C. § 5107 (b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2017).  Therefore, the Veteran's claim for service connection for sleep apnea is denied.


ORDER


Entitlement to service connection for sleep apnea is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


